[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                    ________________________         09/15/98
                                                  THOMAS K. KAHN
                            No. 98-2229
                                                      CLERK
                       Non-Argument Calendar
                     ________________________
     D. C. Docket Nos. 95-1575-Civ-T-24B, 95-1947-Civ-T-24B,
                        96-2603-Civ-T-24B, 97-197-Civ-T-24B

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                             versus

489 CASES SHRIMP, packed by Zhousban
Import and Export Corporation of
Zhejiang, China,

                                               Defendant,

SIGMA INTERNATIONAL, INC.,

                                               Claimant-Appellant.


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                             versus

462,000 POUNDS OF FROZEN SHRIMP,
Located anywhere on the premises
of Sigma International, Inc.,
333 16th Avenue S., St. Petersburg,
Florida,

                                               Defendant,

SIGMA INTERNATIONAL, INC.,

                                               Claimant-Appellant.




UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                               versus

6,343 CASES SHRIMP, Located at Sigma
International, Inc., 333 16th Avenue
South, St. Petersburg, Florida,

                                                 Defendant,

SIGMA INTERNATIONAL, INC.,

                                                 Claimant-Appellant.



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

900 CASES SHRIMP, Located at Sigma
International, Inc., 333 16th Avenue
South, St. Petersburg, Florida,

                                                 Defendant,

SIGMA INTERNATIONAL, INC.,

                                                 Claimant-Appellant.

                      ________________________

            Appeal from the United States District Court
                 for the Middle District of Florida
                      _________________________
                         (September 15, 1998)

Before BLACK and HULL, Circuit Judges, and FAY, Senior Circuit
     Judge.

PER CURIAM:

     The question presented is whether or not the district court

abused its discretion in requiring Sigma to pay the expenses

incurred by the Florida Department of Agriculture and Consumer

Services.     We hold the award was proper and not an abuse of

discretion.


                                 2
    Sigma engaged in a scheme to bring adulterated shrimp into the

United States where the shrimp were to be sold fraudulently.

Federal   agents   executed   a   search    warrant   and   discovered   the

adulterated, decomposed shrimp.          Because these agents lacked the

authority to immediately stop the sale of the shrimp, the Florida

Department of Agriculture and Consumer Services was asked to come

in and take appropriate action.          It did and the shrimp were kept

off the market.    Both the federal authorities and the state agency

incurred costs. The district court ordered all of these costs paid

by Sigma.

     Sigma objects to only the $143,001.30 awarded to FDACS.             It

argues that FDACS was neither a party nor an intervenor in this

action and that 21 U.S.C. § 334 simply does not reach so far.

     21 U.S.C. § 334(d)(1) provides:

     Any food, drug, device, or cosmetic condemned under this
     section shall, after entry of the decree, be disposed of
     by destruction or sale as the court may, in accordance
     with the provisions of this section, direct and the
     proceeds thereof, if sold, less the legal costs and
     charges, shall be paid into the Treasury of the United
     States; but such article shall not be sold under such
     decree contrary to the provisions of this chapter or the
     laws of the jurisdiction in which sold. After entry of
     the decree and upon the payment of the costs of such
     proceedings and the execution of a good and sufficient
     bond conditioned that such article shall not be sold or
     disposed of contrary to the provisions of this chapter or
     the laws of any State or Territory in which sold, the
     court may by order direct that such article be delivered
     to the owner thereof to be destroyed or brought into
     compliance with the provisions of this chapter under the
     supervision of an officer or employee duly designated by
     the Secretary, and the expenses of such supervision shall
     be paid by the person obtaining release of the article
     under bond.


     21 U.S.C. § 334(e) reads:



                                     3
     When a decree of condemnation is entered against the
     article, court costs and fees, and storage and other
     proper expenses, shall be awarded against the person, if
     any, intervening as claimant of the article.

    The district court followed the provisions of the statutory

scheme in setting the conditions under which Sigma could reprocess

this shrimp into “chum” (bait for fishing operations).   A portion

of the “proper expenses” found by the district court was that

incurred by the FDACS.    These costs are not duplicative of any

others and there is no dispute over the reasonableness thereof.

Although we find no existing precedent on point, we think the plain

language of the statutes involved provides ample authority for the

ruling.   There is simply no indication that only expenses incurred

by the federal government are covered or that only parties may be

so protected.   Under the facts of this case, about which there is

no dispute, we find no abuse of discretion.

     The judgment of the district court is AFFIRMED.




                                 4